Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendments was provided by Anne Barry (Reg. No. 47,408) on June 17, 2021.

The application has been amended as follows:

1. (Currently Amended) A computer-implemented method, comprising:
performing, by a processor, a backup operation for a system that executes a plurality of applications, the plurality of applications including:
a first application having an associated first inter-dependencies registry utilized by the first application to document that a first output file output by the first application depends from a first input file input to the first application, wherein the first application edits the first input file to generate the first output, 
a second application having an associated second inter-dependencies registry utilized by the second application to document that a second output file output by the second application wherein the second application edits the second input file to generate the second output file, and
wherein one of the first application and the second application is an image editing application and the other one of the first application and the second application is a video editing application,
the performing comprising: 
traversing the first and second inter-dependencies registries;
determining, based at least in part on the traversing, that the first output file depends from the first input file, that the second output file depends from the second input file, and that the first output file and the second input file are the same file; and
in response to the determining, backing up the first input file and not backing up the first output file, the second input file and the second output file.

2. (Previously Amended) The computer-implemented method of claim 1, further comprising determining, based at least in part on the traversing, whether the first input file depends from a third file.

3. (Previously Amended) The computer-implemented method of claim 2, wherein the performing further comprises backing up the third file in place of the first input file in response to determining that the first input file depends from the third file.

4. (Canceled)

5. (Canceled)

6. (Canceled)

7. (Canceled)

8. (Currently Amended) A system, comprising:
a processor,
memory coupled to the processor, the memory having stored therein instructions that when executed perform operations comprising:
performing a backup operation for a system that executes a plurality of applications, the plurality of applications including:
a first application having an associated first inter-dependencies registry utilized by the first application to document that a first output file output by the first application depends from a first input file input to the first application, wherein the first application edits the first input file to generate the first output, 
a second application having an associated second inter-dependencies registry utilized by the second application to document that a second output file output by the second application depends from a second input file input to the second application, wherein the second application edits the second input file to generate the second output file, and
wherein one of the first application and the second application is an image editing application and the other one of the first application and the second application is a video editing application,


the performing comprising:
traversing the first and second inter-dependencies registries;
determining, based at least in part on the traversing, that the first output file depends from the first input file, that the second output file depends from the second input file, and that the first output file and the second input file are the same file; and
in response to the determining, backing up the first input file and not backing up the first output file, the second input file and the second output file.

9. (Previously Amended) The system of claim 8, wherein the operations further comprise determining, based at least in part on the traversing, whether the first input file depends from a third file.

10. (Previously Amended) The system of claim 9, wherein the performing further comprises backing up the third file in place of the first input file in response to determining that the first input file depends from the third file.

11. (Canceled)

12. (Canceled)

13. (Canceled)

14. (Canceled)

15. (Currently Amended) A computer program product for recording relationships between files, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:
performing a backup operation for a system that executes a plurality of applications, the plurality of applications including:
a first application having an associated first inter-dependencies registry utilized by the first application to document that a first output file output by the first application depends from a first input file input to the first application, wherein the first application edits the first input file to generate the first output, 
a second application having an associated second inter-dependencies registry utilized by the second application to document that a second output file output by the second application depends from a second input file input to the second application, wherein the second application edits the second input file to generate the second output file, and
wherein one of the first application and the second application is an image editing application and the other one of the first application and the second application is a video editing application,
the performing comprising:
traversing the first and second inter-dependencies registries;
determining, based at least in part on the traversing, that the first output file depends from the first input file, that the second output file depends from the second input file, and that the first output file and the second input file are the same file; and
in response to the determining, backing up the first input file and not backing up the first output file, the second input file and the second output file.

16. (Previously Amended) The computer program product of claim 15, wherein the operations further comprise to determining, based at least in part on the traversing, whether the first input file depends from a third file in the file system.

17. (Previously Amended) The computer program product of claim 16, wherein the performing further comprises backing up the third file in place of the first input file in response to determining that the first input file depends from the third file.

18. (Canceled)

19. (Canceled)

20. (Canceled)

21. (Canceled)

22. (Previously Presented) The method of claim 1, wherein the first application and the second application execute on different processors.

23. (Canceled)

24. (Canceled)

25. (Canceled)

26. (Previously Presented) The system of claim 8, wherein the first application and the second application execute on different processors.

27. (Canceled)

28. (Canceled)

29. (Canceled)

30. (Previously Presented) The computer program product of claim 15, wherein the first application and the second application execute on different processors.

31. (Canceled)


Allowable Subject Matter
Claims 1-3, 8-10, 15-17, 22, 26, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the limitations of the independent claims in combination.  Further, the limitation(s) in the independent claims in combination provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process. 
Claim 15 is interpreted as being necessarily directed to statutory subject matter under 35 U.S.C. 101 because the claim recites a “computer readable storage medium” which Paragraph [0061] of the present application explicitly states “is not to be construed as being transitory signals per se, such as radio waves or other reel propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media…, or electrical signals transmitted through a wire”.


The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Hamburg et al. (U.S. Pre-Grant Publication No. 2015/0186021, hereinafter referred to Hamburg) teaches a computer-implemented method, comprising:
a first application having an associated first inter-dependencies registry utilized by the first application to document that a first output file output by the first application depends from a first input file input to the first application, wherein the first application edits the first input file to generate the first output, 
Hamburg teaches an image input into an image editing application (Para. [0053]) and in response to edits, “the node may generate a rendition that reflects the change applied to the image without replacing the original version of the image” (Para. [0056]). Hamburg further teaches storing the relationship between the original image and rendition as metadata by teaching textual data associated with the rendition where “the textual data may be metadata or other data” (Para. [0057]) and the textual information is “describing edits to content” (Para. [0037]).
a second application having an associated inter-dependencies registry utilized by the second application to document that a second output file output by the second application depends from a second input file input to the second application, wherein the second application edits the second input file to generate the second output file, and
Hamburg teaches an image input into an image editing application (Para. [0053]) and in response to edits, “the node may generate a rendition that reflects the change applied to the image without replacing the original version of the image” (Para. [0056]). Hamburg further teaches storing the relationship between the original image and rendition as metadata by teaching textual data associated with the rendition where “the textual data may be metadata or other data” (Para. [0057]) and the textual information is “describing edits to content” (Para. [0037]).
Hamburg further teaches multiple applications by teaching “a number of applications that may be used to access the content-aware mesh” (Para. [0031]) thereby teaching a first and second application that can perform the edits to input images and output the edited image.
wherein one of the first application and the second application is an image editing application and the other one of the first application and the second application is a video editing application,
Hamburg teaches “content aware refers to the system’s expectation of handling certain types of content (e.g., images, video, etc.)” (Para. [0022]) thereby teaching applications for editing images and video.
the performing comprising: 
traversing the first and second inter-dependencies registries;
Hamburg teaches multiple nodes across which images with mapped dependencies may be stored (Para. [0024]) where “each other node/client may be made aware, by the coordinating node, of the presence of new renditions and/or textual information” by querying a node (Para. [0067]).


Hamburg, alone or in combination with the other cited relevant prior art herein, does not teach the combination of features of the amended independent claims as a whole. In particular, Hamburg does not teach the performing, by a processor, a backup operation for a system that executes a plurality of applications, where one application is an image editing application and another is a video editing application, where the output of one editing application can be taken as input to the other editing application and reducing the amount of files being backed up in response to determining that the output of one editing application was used as the input to the other editing application based on comparing application-specific inter-dependency registries across the multiple editing applications.

Farber et al. (U.S. Pre-Grant Publication No. 2003/0217027, hereinafter referred to as Farber) teaches a method for recording and maintaining stored information system object relationship information including system catalogs, referential constraints, triggers, table hierarchies, column references, indexes, stored program packages, system catalogs, stored procedures, stored queries, log/trace files of dynamically executed code, etc. which are searched to identify dependency relationships between objects. The reference further teaches “knowledge of application sets allows a system administrator to implement effective strategies for backup and recovery” (Para. [0025]).

Goldick et al. (U.S. Patent No. 7,363,633) teaches an application capturing dependencies  for given volumes or objects and the entire volume’s or objects’ program and data dependency information may be maintained for the given time to be utilized in connection with freezing of flushing files in connection with a backup.

Gerard et al. (U.S. Patent No. 6,442,753) teaches a dependency checking apparatus and method allows checking the version of classes in an object-oriented program to assure the proper version is being sued for each release of the software.

Kashnikov et al. (U.S. Pre-Grant Publication No. 2017/0212811) teaches techniques and systems for restoring objects form a backup file without restoring a remainder of the backup file where “select tables corresponding to the selected object identifiers may be identified and dependencies associated with each of the particular objects may be determined” (Para. [0039]).

Joukov et al. (U.S. Patent No. 9,037,587) teaches a classifier configured to classify the one or more files into a classification category “wherein the at least one classifier includes one or more of an objects table and dependencies table to analyze the one or more files” (Claim 5).

Friend et al. (U.S. Pre-Grant Publication No. 2014/0187239) teaches a reliable backup of data by providing transcoded down-sampled, or low resolutions versions of media data files for backup when a network has low bandwidth or intermittent connectivity, and subsequently providing the original or high resolution copy to replace the transcoded version, either on a second, faster or more reliable network, or over time on the first network.

Haviv et al. (U.S. Pre-Grant Publication No. 2016/0196324) teaches identifying data objects having respective features, and an associated policy, said associated policy being a data management policy for data objects using said features, said data management policy defining a feature-dependent sequence of data management actions providing data management that varies for different objects depending on said respective features.

Spencer et al. (U.S. Patent No. 10,503,822) teaches an application data tracking, auditing and collaboration system and method used to track and manage spreadsheets, or similar documents, at the internal or grid level and allow for unlimited linking, consolidation, referrals and lookups, or integration of any number of spreadsheets across any number of users across any level of security and deployment scenarios, comprising tracking changed made to a file in detail, including inspecting the internal contents of a file and depending on the application ‘editor’ to describe or identify any changes in the file” (Col. 13 Lines 28-67).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
6/17/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154